353 S.W.3d 6 (2011)
J.C. RUPP and Rebecca Rupp, Appellants,
v.
Sean MULLINS and Jane Mullins, et al., Respondents.
No. WD 72557.
Missouri Court of Appeals, Western District.
September 13, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 1, 2011.
Application for Transfer Denied December 20, 2011.
Ward K. Brown, Liberty, MO, for appellant.
Gary K. Patton, Liberty, MO, Jennifer A, Donnelli, Richard L. Martin, Beverly M. Weber, Kansas City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, MARK D. PFEIFFER, Judge, and BRAD FUNK, Special Judge.

ORDER
PER CURIAM.
John and Rebecca Rupp appeal the judgment denying their claims for quiet title and injunctive relief based on adverse possession. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the circuit's court's judgment.
AFFIRMED. Rule 84.16(b).